Per Curiam.
The appellant was arrested while driving a motor truck through the public streets upon which was installed a radio. The purpose of this installation was to attract attention to an advertisement attached to the side of the truck. The appellant was charged with- violating chapter 23, article 12, section 137 of the Code of Ordinances of the city of New York. This ordinance reads as follows: “No person shall use or operate, or cause to be used or operated in front or outside of any building, place or premises, nor in or through any window, doorway or opening of such building, place or premises, abutting on or adjacent to a public street or place, any device or apparatus for the amplification of sounds from any radio, phonograph, or other sound-making or sound-reproducing device without a permit from the police commissioner therefor nor in any case within two hundred and fifty feet of a school, court house or church during the hours of school, court or worship, respectively, nor within two hundred and fifty feet of any hospital or similar institution.”
It is our problem to decide, as a matter of law, whether this ordinance applies to a moving vehicle upon which was installed a *298radio or other device or apparatus for the amplification of sounds from any radio, phonograph or other sound-making or sound-reproducing device without a permit from the police commissioner therefor, nor in any case within 250 feet of a school, court house or church during the hours of school, court or worship, respectively, nor within 250 feet of any hospital or similar institution.
The wording of this section prohibits the use or operation of such a device in front or outside of nor in or through any window of any building, place or premises.
A place is defined by Funk and Wagnalls (New Standard Diet.): “ A particular point or portion of space, especially that part of space occupied by or belonging to a thing under consideration; a definite locality or location; situation; site; as, a place for everything.” Bouvier’s Law Dictionary defines the word place as a “ word * * * associated with objects which are, in their nature, fixed and territorial.”
The use of this word in conjunction with buildings and premises satisfies us that the intention of the ordinance was to license radios, phonographs or other sound-making or sound-reproducing devices when situated at some definite location and does not apply to a vehicle in motion.
Judgment reversed on the law, the facts having been examined and no errors found therein, complaint dismissed, and the defendant discharged.
All concur; present, Kernochan, P. J., and Fetherston and Solomon, JJ.